             Case 1-19-40388-nhl         Doc 25       Filed 03/05/19   Entered 03/05/19 15:54:43



UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK –
BROOKLYN DIVISION

--------------------------------------------------------------X         Case No. 1-19-40388-nhl
In Re:
                                                                        Chapter 11
SHARON SALMON,
                                                                        JUDGE: Hon. Nancy Hershey Lord
                           Debtor.
--------------------------------------------------------------X

        REPLY TO DEBTOR’S OPPOSITION TO MOTION TO DISMISS DEBTOR’S
 CHAPTER 11 BANKRUPTCY CASE WITH BAR TO REFILING AND/OR WITH REQUEST
  FOR IN REM RELIEF FROM THE AUTOMATIC STAY OR IN THE ALTERNATIVE,
       CONVERT TO ONE UNDER CHAPTER 7 OF THE BANKRUPTCY CODE


        THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK, AS TRUSTEE

(CWALT 2004-13CB) (“Creditor”) by and through its loan servicer, Bayview Loan Servicing, LLC

(“Bayview”), by and through its undersigned counsel, as secured creditor of the above-entitled Debtor,

Sharon Salmon (“Debtor”) hereby submits the following Reply to Debtor’s Opposition Motion to

Dismiss Debtor’s Chapter 11 Bankruptcy Case with a Bar to Refiling, and/or with Request for In Rem

Relief from the Automatic Stay or, in the alternative, to Convert the Case to one under Chapter 7 of the

Bankruptcy Code (“Reply”).

                                            I.       INTRODUCTION

        1.       Debtor’s Opposition to Creditor’s Motion to Dismiss (“Motion to Dismiss”) is premised

upon erroneous legal contentions and unsupported factual allegations and is wholly without merit.

Creditor submits that cause exists to dismiss the Debtor’s serial Chapter 11 Case for bad faith. The

instant case represents the Debtor’s fifth bankruptcy filing since 2017 and the third filing in the last

year. The Debtor asserts she filed the first, second, and third cases pro se and was ignorant of the

Bankruptcy Rules. The Debtor alleges her fourth case was dismissed after her attorney inadvertently

failed to upload a required document. The Debtor alleges she has acted in good faith and filed the


                                                                                                  1|Page
            Case 1-19-40388-nhl       Doc 25      Filed 03/05/19      Entered 03/05/19 15:54:43



instant fifth case with intent to reorganize her debts secured by various pieces of real estate. The Debtor

alleges the real properties contain equity to pay creditors and produce rent.

       2.       However, the Debtor has had 2 years to reorganize her debts through five consecutive

bankruptcy cases, sell properties, and comply with the Bankruptcy Code, but failed to do so. Case law

does not allow a debtor to rely on ignorance of court rules or blame her attorney for failing to comply.

The Debtor owes a fiduciary duty to creditors to properly manage the estate as a debtor in possession.

Debtor ignores the fact the Bankruptcy Code presumes the instant case was filed in bad faith. The

debtor bears the ultimate burden to demonstrate through clear and convincing evidence to the contrary

that the presumption of bad faith does not apply. In re Casteneda, 342 B.R. 90, 94 (Bankr. S.D. Cal.

2006); 11 U.S.C. §§ 362(c)(3)(C); 1129(a)(3). Debtor has failed to show a significant change in

circumstances to overcome the presumption of bad faith to justify a new filing. The totality of the

circumstances evidences that Debtor has no intention of paying the secured claims, but, instead, has

sought to improperly use the Bankruptcy Code to delay, hinder and/or defraud creditors through at least

five consecutive bankruptcy cases. The foregoing factors constitute “cause” to dismiss this case with

prejudice under §109(g).

                       II.      FACTUAL AND PROCEDURAL BACKGROUND1

       3.       On January 23, 2019, Debtor filed the instant fifth voluntary petition under Chapter 11

of the Bankruptcy Code in the Eastern District of New York and was assigned bankruptcy case number

19-40388 (the “Bankruptcy Case”). (See Dkt. No. 1).

       4.       Pursuant to 11 U.S.C. §362(c)(4)(A)(i) the automatic stay did not go into effect upon the

filing of the instant Bankruptcy Case. Debtor has yet to file a Motion to Extend/Impose the Stay.



1
  Pursuant to Rules 201(b) and 201(d) of the Federal Rules of Evidence, which are made applicable to this
proceeding by Rule 9017 of the Federal Rules of Bankruptcy Procedure, Creditor requests that the Court take
judicial notice of the documents and other records on file in the this case and the Debtor’s prior bankruptcy
cases.

                                                                                                     2|Page
            Case 1-19-40388-nhl     Doc 25      Filed 03/05/19    Entered 03/05/19 15:54:43



       5.       A review of the Court’s docket indicates that the Debtor has failed to file a Motion for

Authority to use Cash Collateral.

       6.       A review of the Court’s docket indicates that the Debtor has failed to file a Chapter 11

Disclosure Statement or Chapter 11 Plan.

       7.       On February 5, 2019, Creditor filed its Motion to Dismiss the Debtor’s Case based, in

part, on bad faith due to the multiple bankruptcy filings. (Dkt Nos. 17, 21).

       8.       On February 27, 2019, Debtor filed her Opposition to Creditor’s Motion to Dismiss

(“Opposition”). (Dkt No. 24). The Debtor asserts she filed the first, second, and third cases pro se and

was ignorant of the Bankruptcy Rules. (See Opposition, ¶¶1-10). The Debtor alleges her fourth case

was dismissed after her attorney inadvertently failed to upload a required document. (See Opposition,

¶¶11-14). The Debtor alleges she has acted in good faith and filed the instant fifth case with intent to

reorganize her debts secured by various pieces of real estate. (See Opposition, ¶¶15, 24-30). The Debtor

alleges the real properties contain equity to pay creditors and produce rent. (See Opposition, ¶¶15-18).

                                         III.    ARGUMENT

   A. DEBTOR HAS FAILED TO OVERCOME THE PRESUMPTION OF BAD FAITH

       1.       Legal Standard.

       9.       Serial filings are not considered to be per se bad faith. See In re Elmwood Dev. Co., 964

F.2d 508, 511 (5th Cir. 1992) (finding that the Code itself contains no absolute bar against filing a

second Chapter 11 petition); Downey Sav. & Loan Ass'n v. Metz (In re Metz), 820 F.2d 1495, 1497 (9th

Cir.1987); see also Johnson v. Home State Bank, 501 U.S. 78, 87 (1991) (permitting serial filings under

chapter 7 and then chapter 13). Instead, the court must review the totality of the circumstances to

determine the issue of bad faith. In re Metz, 820 F.2d at 1498 (citing Goeb v. Held (In re Goeb), 675

F.2d 1386, 1391 (9th Cir.1982)); Elmwood Dev., 964 F.2d at 510 (it involves a “collation of factors,

rather than any single datum”).


                                                                                               3|Page
            Case 1-19-40388-nhl            Doc 25   Filed 03/05/19   Entered 03/05/19 15:54:43



       10.      Though the filing of a second petition may otherwise meet the statutory requirements,

the filing may nevertheless violate the purpose and spirit of chapter 11 and thus not be filed in good

faith. Elmwood Dev., 964 F.2d at 511; In re Metz, 820 F.2d at 1498. As stated above, lack of good faith

may be shown through the manipulation of the Bankruptcy Code. See In re Goeb, 675 F.2d at 1390.

       11.      “Bad faith” is somewhat of misnomer. It is not necessary to show ill will or malicious

conduct on the part of the debtor or intentional abuse of the bankruptcy laws. All that need to be shown

is that the petition or pleading was filed for a purpose other than that sanctioned by the Code. (See In re

McCormick Road Assocs., 127 B.R. 410, 415 (Bankr. N.D. Il. 1991); In re Southern Calif. Sound

Systems, Inc., 69 B.R. 896, 901, fn. 2 (Bankr. S.D. Cal. 1987). The court must review the totality of the

circumstances to determine the issue of bad faith. Little Creek Develop. Co., 779 F2d 1068, 1072 (5th

Cir. 1986); In re Albany Partners, Ltd., 749 F2d 670, 674 (11th Cir. 1984). All facts and circumstances

leading up to the filing of the bankruptcy case are considered, as well as the debtors’ conduct during

the case. See In re Charfoos, 979 F2d 390, 394-395 (6th Cir. 1992); In re Laguna Assocs. Ltd. P’ship,

30 F3d 734, 738 (6th Cir. 1994); In re Robino, 243 B.R. 472, 487 (Bankr. N.D. Al. 1999).

       2.       A Presumption of Bad Faith Applies

       12.      As discussed above, “bad faith” is not expressly defined in the Bankruptcy Code.

However, other sections of the Code are instructive when considering whether multiple filings

constitutes bad faith. For instance, section 362(c)(4)(A) of the Bankruptcy Code provides, “if a single

or joint case is filed by or against a debtor who is an individual under this title, and if 2 or more single

or joint cases of the debtor were pending within the previous year but were dismissed . . . the stay under

subsection (a) shall not go into effect upon the filing of the later case.”11 U.S.C. § 362(c)(4)(A). A case

is presumptively not filed in good faith:

       (i)      as to all creditors, if:

                (I)     2 or more previous cases under this title in which the individual was a
                        debtor were pending within the 1-year period;
                                                                                                 4|Page
         Case 1-19-40388-nhl         Doc 25     Filed 03/05/19     Entered 03/05/19 15:54:43




               (II)     a previous case under this title in which the individual was a debtor was
                        dismissed within the time period stated in this paragraph after the debtor
                        failed to file or amend the petition or other documents as required by this
                        title or the court without substantial excuse (but mere inadvertence or
                        negligence shall not be substantial excuse unless the dismissal was
                        caused by the negligence of the debtor’s attorney), failed to provide
                        adequate protection as ordered by the court, or failed to perform the
                        terms of a plan confirmed by the court; or

               (III)    there has not been a substantial change in the financial or personal affairs
                        of the debtor since the dismissal of the next most previous case under this
                        title, or any other reason to conclude that the later case will not be
                        concluded, if a case under chapter 7, with a discharge, and if a case under
                        chapter 11 or 13, with a confirmed plan that will be fully performed.

11 U.S.C. § 363(c)(4)(D)(i). The debtor bears the ultimate burden of persuasion to demonstrate through

clear and convincing evidence to the contrary that the presumption of bad faith does not apply. In re

Casteneda, 342 B.R. 90, 94 (Bankr. S.D. Cal. 2006); 11 U.S.C. § 362(c)(3)(C).

       13.     The instant case was not filed in good faith as a matter of fact and law. Indeed, the

presumption prescribed by section 362(c)(4) applies in this case. First, the presumption arises because

Debtor’s Second, Third, and Fourth Bankruptcy Cases were pending and dismissed within the

preceding year of this case. (See 11 U.S.C. § 362(c)(4)(D)(i)(I)). Second, the presumption arises

because the prior cases were dismissed, in part, based on the Debtor’s failure to file required

documents. (Exhibit 4; 11 U.S.C. § 362(c)(4)(D)(i)(II)). Third, the presumption arises as the Debtor

failed to demonstrate a substantial change in her financial affairs since the dismissal of the prior

petition or any other reason to conclude a confirmed Plan will be completed. 11 U.S.C. §

362(c)(4)(D)(i)(III).

       3. The Serial Bankruptcy Filings

       14.     Here, Debtor asserts she filed the first, second, and third cases pro se and was ignorant

of the Bankruptcy Rules. (See Opposition, ¶¶1-10). The Debtor alleges her fourth case was dismissed

after her attorney inadvertently failed to upload a required document. (See Opposition, ¶¶11-14). The


                                                                                                 5|Page
           Case 1-19-40388-nhl      Doc 25     Filed 03/05/19     Entered 03/05/19 15:54:43



Debtor alleges she has acted in good faith and filed the instant fifth case with intent to reorganize her

debts secured by various pieces of real estate. (See Opposition, ¶¶15, 24-30). The Debtor alleges the

real properties contain equity to pay creditors. (See Opposition, ¶¶15-18).

          15.   However, the Debtor has had 2 years to reorganize her debts through five consecutive

bankruptcy cases, sell properties, and comply with the Bankruptcy Code, but failed to do so. Case law

does not allow a debtor to rely on ignorance of court rules or blame her attorney for failing to comply.

Clients must be held accountable for the acts and omissions of their attorneys. In Link v. Wabash R.

Co., 370 U.S. 626 (1962), the Supreme Court held that a client may be made to suffer the consequence

of dismissal of its lawsuit because of its attorney's failure to attend a scheduled conference. Pioneer

Inv. Servs. v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380 (1993). A client may be penalized for

counsel's tardy filing of a required document. United States v. Boyle, 469 U.S. 241, 83 L. Ed. 2d 622,

105 S. Ct. 687 (1985). This principle applies with equal force here and requires that Debtor be held

accountable for her own actions and the omissions of her chosen counsel. Pioneer Inv. Servs, 507 U.S.

at 397.

          16.   Further, Debtor owes a fiduciary duty to creditors to properly manage the estate as a

debtor in possession. Where a debtor in possession has failed to perform its fiduciary duties, conversion

or dismissal is warranted. In re Hampton Hotel Investors, L.P., 270 B.R. 346, 359 (Bankr. S.D.N.Y.

2001). Debtor ignores the fact the Bankruptcy Code presumes the instant case was filed in bad faith.

The debtor bears the ultimate burden of persuasion to demonstrate through clear and convincing

evidence to the contrary that the presumption of bad faith does not apply. In re Casteneda, 342 B.R.

90, 94 (Bankr. S.D. Cal. 2006); 11 U.S.C. §§ 362(c)(3)(C); 1129(a)(3). Debtor has failed to show a

significant change in circumstances to overcome the presumption of bad faith to justify a new filing.

While the Debtor alleges her properties contain equity and produce rental income, it is unclear why the

Debtor failed to reorganize her debts or sell her properties over the last two years to pay creditors.


                                                                                              6|Page
             Case 1-19-40388-nhl      Doc 25     Filed 03/05/19     Entered 03/05/19 15:54:43



Nothing has changed since the filing and dismissal of the Debtor’s prior cases other than the Debtor’s

current assertion of good faith. Thus, Debtor has failed to demonstrate a substantial change in her

financial affairs.

        17.      The totality of the circumstances evidences that Debtor has no intention of paying the

secured claims, but, instead, has sought to improperly use the Bankruptcy Code to delay, hinder and/or

defraud creditors through at least five consecutive bankruptcy cases. Considering the above facts and

the totality of circumstances, Debtor’s petition was filed in “bad faith.” Based on the foregoing,

Creditor asserts Debtor has acted in bad faith and cause exists to dismiss this case with prejudice and a

bar to refiling under 11 U.S.C. §1112. In the alternative, Creditor requests the court convert this case to

a Chapter 7 to allow a Trustee to liquidate the Debtor’s assets for the benefit of all creditors.


        WHEREFORE, Creditor prays that this Court issue an Order

        1.       Dismissing the Chapter 11 Case with prejudice;

        2.       Confirming the automatic stay is not in effect in this case pursuant to 11 U.S.C.

                 §362(c)(4)(A)(i);

        3.       Granting Creditor in rem relief from the automatic stay under §362(d)(4) for a 2 year

                 period;

        4.       Dismissing the Chapter 11 Case with a two year bar to refiling under §109(g); or

        5.       Alternatively, that the Court convert this case to a Chapter 7; and
        6.       Such other relief as the Court deems just and proper.


Dated: March 5, 2019

                                                           _/s/ Jenelle C. Arnold_____
                                                           Jenelle C. Arnold, Esq.




                                                                                                    7|Page
